EXHIBIT 10.5

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

99 Park Avenue, 16th Floor

New York, New York 10016

 

 

December 20, 2007

 

 

Dmitry Vilbaum

15 Groton Street

Forest Hills, NY 11375

 

 

Re: Employment Agreement

 

 

Dear Dmitry:

 

As you have been informed by us, Terra Energy & Resource Technologies, Inc. (the
“Company”) expects to enter into a Securities Purchase Agreement with at third
party, Esterna Ltd, which is anticipated to close in December 2007 (the
“Purchase Agreement”). As a material inducement to Esterna to enter into the
Purchase Agreement and other good and valuable consideration the receipt of
which is hereby acknowledged, you, you, on behalf of yourself, your heirs,
privies, executors, administrators, estate, agents and assigns hereby agree to
the termination of that certain written Employment Agreement, dated as of June
13, 2005, as may have been amended and supplemented to date (collectively,
“Employment Agreement”) between the Company and you as of the date hereof. The
Addendum to the Employment Agreement, dated as of September 17, 2007, regarding
the termination of stock options shall remain effective. The parties acknowledge
that there exists no other written employment agreement between you, on one
hand, and the Company and its subsidiaries, on the other hand. In addition, you,
on behalf of yourself, your heirs, privies, executors, administrators, estate,
agents and assigns release and forever discharge the Company and its
subsidiaries and their respective shareholders, officers, directors, estates,
affiliates, assigns, successors-in-interest, agents, advisors and employees
(collectively, the “Released Parties”), from any and all actions, causes of
action and claims whatsoever, known or unknown, suspected or unsuspected, you
have ever had, now have, or shall have against any of the Released Parties from
the beginning of time for obligations arising out of or in connection to the
Employment Agreement or its termination, including any claims for severance of
post-termination payments, and the Released Parties release you from any and all
actions, causes of action and claims whatsoever, known or unknown, suspected or
unsuspected, any of them have ever had, now have, or shall have against you from
the beginning of time arising out of or in connection to the Employment
Agreement or the termination thereof.

 

Nothing herein precludes the parties from entering into mutually agreeable new
compensation arrangements in consideration of other obligations due to you by
the Company, including for your prior consent to the postponement and/or
deferral of salaries and benefits which were due to you under the Employment
Agreement, your waiver of past salary pursuant to certain letter agreement
between the parties of even date, and other consideration given by you to the
Company. You will continue to maintain your present office(s)/position(s) on an
at-will basis, subject to the parties entering into a new written employment
agreement, which is anticipated to be agreed upon and entered and effective in
conjunction with the closing of a

 



 


--------------------------------------------------------------------------------



 

contemplated Securities Purchase Agreement between the Company and Esterna Ltd,
which is anticipated to close in December 2007.

 

Sincerely,

 

Terra Energy & Resource Technologies, Inc.

(on behalf of itself and its subsidiaries)

 

By: /s/ Ivan Railyan

 

Name:

Ivan Railyan

Title:

Director

 

 

 

Agreed to and confirmed:

 

/s/ Dmitry Vilbaum

Dmitry Vilbaum

 

 

 

 

 